Citation Nr: 1314689	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  09-30 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel






INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Providence, Rhode Island Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied claims of service connection for PTSD and a bilateral knee and lower leg condition claimed as shin splints.  

The Veteran was scheduled for a videoconference hearing in November 2011; however, he failed to appear at the hearing.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (e) (2012).

When the case was initially before the Board in March 2012, the issue of entitlement to service connection for a bilateral knee and lower leg disorder claimed as shin splints was denied.  That issue is no longer in appellate status or before the Board at this time.  

The RO originally adjudicated the Veteran's claim as entitlement to service connection for PTSD in the August 2008 rating decision.  However the Veteran has also been diagnosed with other psychiatric disorders, including a depressive disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  

In March 2012, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD was remanded for additional development of the record to include obtaining a VA examination.  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder to include PTSD.  The Veteran has claimed PTSD specifically due to witnessing the suicide of a Lieutenant in his unit.  The Veteran has also identified a number of other stressors including exposure to small arms fire, explosions and an incident involving a possible explosive device.  He stated one member of his unit was killed; another attempted suicide.  

The Veteran's DD Form 214 and other personnel records show that he had 3 months and 23 days of sea service, but no foreign service.  However, the Veteran's personnel and service treatment records contain a July 2003 post-deployment health assessment.  The Veteran reported that he served in Kuwait; and, during that time, he saw coalition forces wounded, killed or dead during his deployment.  He was not engaged in direct combat.  He reported he was constantly on guard, watchful, or easily startled, and he denied interest in receiving help for a stress, emotional, alcohol, or family problems. 

The claims file also contains VA in-patient and outpatient mental health treatment records beginning in January 2008.  These records contain numerous statements from the Veteran reporting that he served in combat in Iraq.  Based on examination of the Veteran and the presumed credibility of the Veteran's statements regarding his alleged combat service in Iraq, various mental health professionals have diagnosed the Veteran with PTSD.  However, the Veteran's reports of combat service in Iraq are in complete contrast to his other statements, both written and oral, that he had no combat service, and served only in Kuwait overseas.  

In June 2010 Report of General Information between the Veteran and his VSR, it was clarified that although the unit to which the Veteran was attached did go into Iraq, the Veteran did not go into Iraq.  The Veteran reported that his job was to train personnel in Kuwait.  The Veteran claimed that his stressor was that he had witnessed the suicide of a Lieutenant in his unit.  He could not recall his name or the date of the incident.  In addition to the Veteran's false reports to medical professionals about serving in combat in Iraq, the VA mental health records also show that the Veteran has a volatile past, with a possible personality disorder, and child abuse charges.  The Veteran also has a diagnosis of cyclothymic disorder and Attention-Deficit/Hyperactivity Disorder (ADHD) with a history of at least one episode of closed head injury in an auto accident without known sequelae (see January 20, 2008 Discharge Summary).  A diagnosis of depression is also noted in the records.

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2012).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.  See also 38 C.F.R. § 4.125(a) (2011).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase 'engaged in combat with the enemy, 'as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor was not combat related, the veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Instead, the record had to contain credible supporting evidence that corroborates the veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

However, VA recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2011) (codified at 38 C.F.R. § 3.304(f)).

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id. 

These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date. 75 Fed. Reg. 41092  (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f) ).

In this case, there is no evidence of record that the Veteran engaged in combat with the enemy, and his alleged in service stressors have not been corroborated.  An initial attempt was made in May 2008 and again in July 2008 to obtain information and details regarding the Veteran's claimed stressors but the Veteran did not respond to those requests.  In an August 2008 memorandum, the U.S. Army and Joint Services Records Research Center (JSRRC) coordinator found that there was a lack of information required to corroborate the Veteran's stressors.  

In light of the amendment to VA regulations discussed above, the case was remanded in March 2012 to afford the Veteran a VA examination with a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted.  The examiner was instructed to render an opinion as to whether it is at least as likely as not (50% or greater) that: 1) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and whether the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; 2) the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor.

If the examiner found that the Veteran suffered from a psychiatric disability other than PTSD, then he or she was to provide an opinion as to the whether it was at least as likely as not that the Veteran's current acquired psychiatric disorder (other than PTSD) was incurred in or aggravated by service.  In other words, for psychiatric disorders other than PTSD, the necessity of a stressor is not a prerequisite to the establishment of service connection

The March 2012 examination is somewhat confusing as to what, if any, psychiatric disabilities the Veteran suffers from and it is incomplete.  First, the examiner states, by checking the box marked "Yes" that the Veteran has a diagnosis of PTSD that conforms to DSM-IV criteria.  The examiner also indicated, by checking the box marked "no" that the Veteran did not have more than one mental disorder diagnosed.  Despite the notation that the Veteran had a diagnosis of PTSD, the examiner then marked a box indicating "no mental disorder diagnosis" with regard to the level of occupational and social impairment with regard to all mental diagnoses.  

The examiner reviewed the Veteran's childhood, social and work history.  The examiner noted the inconsistencies in the record with regard to the Veteran's reported history of combat service in Iraq and the actual documented history of no combat service with only three months of overseas service, in Kuwait, not Iraq.  The examiner also noted the Veteran's past history of difficulty controlling anger since childhood.  The Veteran reported that he had several jobs, which he enjoyed, prior to getting fired from his job as a behavioral corrections specialist because of child abuse charges.  Significantly, the Veteran reported that he was currently supported by SSDI for PTSD and Medicare benefits.  

The Social Security Administration (SSA) records are not in the claims file and are potentially relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Thus, the Board must remand the claim in an attempt to obtain these records.

With regard to the Veteran's claimed stressor of witnessing the suicide of a lieutenant in his unit, he recalled that it occurred on or around April 15, 2003, but did not know the name of the man.  The examiner noted that the claims file contained records from Marine Corps Archives and Special Collections Center and a letter indicating that the Veteran's stressor could not be corroborated because there was no record of the reported suicide.  

The examiner discussed the Veteran's reported symptoms relative to the PTSD criteria as indicated on the clinician-Administered PTSD Scale (CAPS).  Based on the Veteran's reports, the examiner indicated that the Veteran would appear to meet the criteria for PTSD.  However, the examiner also noted that there were some inconsistencies in the Veteran's reported symptoms and his presentation during the evaluation.  For example, the Veteran appeared quite calm and poised and did not appear to be in any distress during his discussion of the traumatic events or related symptoms.  At times, it appeared that the Veteran might be somewhat suggestive, endorsing symptoms in response to questions that he might not have mentioned spontaneously.  The examiner also referred to notes in the medical record suggesting a tendency to over report and exaggerate symptoms on personality testing, and pointed out that some prior providers had noted some personality disorder traits.  The examiner observed some characteristics associated with a personality disorder such as very striking minimization of the child abuse charges against him, his rather bland and unperturbed demeanor when discussing his history and the separation from his children and the detached and intellectualized manner in which he described his reported symptoms.  Given these findings and observations, the examiner administered the Miller Forensic Assessment of Symptoms Test (M-FAST).  Although the M-FAST score fell below the cutoff suggestive of malingering, the Veteran did endorse some unusual somatic symptoms not usually attributable to PTSD.

The examiner indicated that the Veteran's recounting of events is vague, particularly with regard to parts of the stories that could have been documented (e.g., his reporting it to others or being questioned about the incident(s).  The Veteran did not recall the name of the lieutenant who he claims committed suicide or the name of the soldier who supposedly attempted to commit suicide.  The examiner concluded that until such evidence was obtained, it was impossible to determine whether the reported traumatic events actually occurred.  The examiner further noted that although witnessing a suicide would normally qualify as a traumatic stressor based on DSM-IV criteria, in the absence of a confirmed stressor, it is impossible to assign or rule out a diagnosis of PTSD without resorting to mere speculation.  

Furthermore, the examiner indicated that because of the inaccuracy of the history and the uncertainly about symptom validity, it was impossible for the examiner to assign a diagnosis or render an opinion the relationship between reported symptoms and military service without resorting to mere speculation.  The examiner stated that if more information on the claimed traumatic event was obtained in the future, it might be possible to resolve some of the uncertainties.

The RO submitted the information obtained from the Veteran regarding his claimed stressor, which essentially consisted of the approximate time period during which the alleged suicide occurred, and the unit in which the Veteran served.  The RO, in turn, requested records directly from the Marine Corps Archives and Special Collections.  In response to the Veteran's report that the suicide occurred in approximately April 2003, the Marine Corps Archives provided the 8th Communication Battalion Command Chronology for January 2003 through June 2003.  A review of these records does not disclose whether anyone was injured, died or committed suicide during that time period, and there is no indication as to whether this type of record is meant to provide such information.  

Now that the Veteran has provided at least some information as to his claimed stressor, the RO should once again contact JSRRC to determine what documents, if any, could provide information on any deaths or injuries in the Veteran's unit during the time period between January 2003 and June 2003.  This search should also include whether the Veteran's base camp received incoming fire and overhead mortar fire, as he has alleged.  

The March 2012 examination report is also inadequate because the examiner was asked to provide all acquired psychiatric diagnosis, including, but not limited to PTSD; yet, he indicated on the examination report that the Veteran had no other psychiatric disabilities.  This is inconsistent with the VA treatment records, which provide other mental health diagnosis, ADHD, and a possible personality disorder.  The examiner never addresses these possible disabilities and their possible relationship to service.  Another examination is necessary to determine what acquired psychiatric disorders, other than PTSD, exist, and whether they had their onset during service, or are otherwise related to an injury, disease or other event in service.  Significantly, the corroboration of a claimed stressor is not at issue with regard to any acquired psychiatric disorder other than PTSD.  

Finally, the Introduction section of this Remand explains that the issue on appeal was recharacterized to include all acquired psychiatric disorders, and was not limited to PTSD alone.  In the March 2012 remand, the Board specifically indicated that the RO had not yet adjudicated the Veteran' s claim so broadly as to incorporate psychiatric diagnoses other than PTSD; and therefore, the RO, on remand, must provide another duty-to-assist letter to the Veteran notifying him of the information and evidence that would substantiate his claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran of the information and evidence that would substantiate his claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159.  

2.  Request directly from the SSA complete copies of any determination on a claim for disability benefits, as well as any re-adjudications, from that agency as well as the records, including medical records, considered in adjudicating/re-adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  

3.  Obtain and associate with the claims file all outstanding VA mental health treatment records dating from May 20, 2009.

4.  After completion of the above, schedule the Veteran for an examination by a VA psychiatrist or psychologist to determine what, if any, acquired psychiatric disorders are present, including, but not limited to PTSD.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examination must be conducted following the protocol in VA's Disability Worksheet for VA Initial PTSD Examination.  Based on a review of the record, and in particular, the June 2012 examination report and a copy of this remand, and examination of the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a diagnosis of PTSD and that: 1) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; 2) that the claimed stressor is adequate to support a diagnosis of PTSD; and 3) that the Veteran's symptoms are related to the claimed stressor.

For all psychiatric diagnoses other than PTSD, the examiner should opine whether any acquired psychiatric disorder, other than PTSD is at least as likely as not ( a 50 percent or higher probability) had its onset during service, or is otherwise related to any disease, injury or other event in service. 

The opinion should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  If it is determined that an opinion cannot be provided without resort to speculation, the examiner is asked to provide a complete rationale supporting why that is the case.  

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

6.  After completing any additional necessary development, the AMC/RO should re-adjudicate the issue of service connection for an acquired psychiatric disorder to include PTSD.  If the disposition of the claim remains unfavorable, the AMC/RO should furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


